Title: To Alexander Hamilton from John F. Mercer, December 1792
From: Mercer, John F.
To: Hamilton, Alexander



Philadelphia Decr. 1792
Sir

I have perused your statement of the conversation between us relative to my Accounts & do not perceive in what it is variant from that which I placed in the hands of the President. In that I declar’d that I did not take what fell from you as a serious proposition but on the contrary—thus far I now repeat—but I can only answer for myself & my own impression—farther I should deem it improper for you to require or me to acquiesce. The Statement that I have already given was the result of my recollection at that time on the subject & my memory now can add to or vary it but little. I mentioned the circumstance originally only to shew the improper advantages that might be taken by relating publickly private conversations & these partially & had not these advantages been taken in a most illiberal manner of me, & had not your letter to Mr. Ross containd a species of similar mistatement this conversation so far from being mentioned would I beleive never have been recollected by me.
I am Sir   yr obt hb Ser

John F. Mercer

